                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


    UNITED STATES OF AMERICA                        §
                                                    §
                    v.                              §           CRIMINAL NO. 4:18-CR-575
                                                    §                 (HUGHES)
    JACK STEPHEN PURSLEY,                           §
      AKA STEVE PURSLEY,                            §
               Defendant.                           §


       GOVERNMENT’S MOTION IN LIMINE TO DETERMINE THE SCOPE OF
      POTENTIAL EVIDENCE RELATED TO DEFENDANT’S CIVIL LITIGATION

        The United States, through undersigned counsel, hereby moves the Court to rule in limine

regarding the admissibility of evidence regarding the civil lawsuit pending between the defendant,

Jack Stephen Pursley (“Pursley”), and witness Shaun Mooney (“Mooney”). Pursley filed a lawsuit

against Mooney on April 27, 2017, alleging that Mooney breached the terms of a May 2013

settlement agreement.1 As explained below, many of Pursley’s claims in this civil contract dispute

mirror the defense that Pursley apparently intends to present in his criminal case.

        The Government concedes that the existence of the civil suit is a proper subject of cross-

examination for Mooney, whom the United States intends to call to testify in its case-in-chief.

The Government also reasonably expects that Pursley would use Mooney’s prior deposition

testimony from the civil case to impeach Mooney if his testimony in the criminal trial is

inconsistent with earlier statements.

        However, the Court should not permit Pursley to turn the criminal trial into a sideshow

about the civil litigation between Pursley and Mooney. Allowing Pursley to cross-examine



1
  Pursley v. Mooney, Cause No. 2017-28294 (281st Judicial District, Court of Harris County,
Texas).
Mooney (or others) regarding the minutiae of the parties’ contract disputes is likely to sow

confusion among the jury, and it is more prejudicial than it is probative under Federal Rule of

Evidence 403. Moreover, permitting Pursley to prove up his allegations from the civil case

regarding Mooney’s purported conduct in this case would require the type of mini-trial that Federal

Rule of Evidence 608(b) was designed to prevent.

       The United States suggests a clear limiting principle: the Court should find that (1)

evidence regarding the existence of the civil suit is relevant for the purpose of establishing any

bias that Mooney (or any other witness) might have against Pursley, and (2) the content of

Mooney’s specific prior statements obtained in the civil litigation can be used for impeachment on

cross-examination if it is plainly inconsistent with the witness’s testimony on direct examination.

Pursley should also be precluded from using his own statements in the civil case in his defense of

the criminal case.

       Finally, it is axiomatic that Pursley and his attorneys, as officers of the Court, are not

permitted to make arguments at Pursley’s criminal trial that they know not to be true. Tex.

Disciplinary Rules Prof’l Conduct R. 3.03 (Candor toward the Tribunal). In his opposition to the

government’s motion for a Rule 15 deposition (Dkt. No. 23), counsel for the defendant seemingly

denied that Pursley had contact with Kerry Smith, a banker formerly with Isle of Man Financial

Trust Limited (“IOMFTL”), and the defense implied to this Court that Pursley was unaware of

Mooney’s ownership of Southeastern Shipping.2 These assertions are inconsistent with facts



2
  See Doc. 23, at 6-7 (“Mooney […], along with many other were party to Pursley’s alleged
communications with Ms. Smith…” and “the defense would appreciate the ability to depose the
numerous government witnesses […]; including but not limited to: Eduard Venerabile, the man
Mooney said actually owned the company during the time Mooney now confesses he was
committing numerous felonies”).
                                           2
included in an April 2013 mediation statement, submitted on behalf of one of Pursley’s companies.

The Government moves the Court to preclude the defense from asserting a position at trial in this

case that is contrary to the April 2013 mediation statement.

I.     FACTUAL BACKGROUND

       A. Procedural Posture

       A grand jury sitting in the Southern District of Texas returned an indictment against

Pursley on September 20, 2018, charging him with one count of conspiracy to defraud the United

States, in violation of 18 U.S.C. § 371, and three counts of tax evasion, in violation of 26 U.S.C.

§ 7201. Trial is presently set for November 27, 2018.

       B. History of Litigation between Pursley and Mooney

       Steve Pursley and Shaun Mooney have known each other since college. Doc. 1, Ind., ¶ 5.

As alleged in the indictment, Mooney solicited Pursley’s assistance to covertly repatriate funds

maintained in the Isle of Man to the United States, in a manner that would allow Mooney to

avoid paying taxes on that money. Ind. 1, ¶ 19. During the course of their criminal conspiracy,

Pursley also received a portion of Mooney’s oil rig employee staffing business after it had been

moved to the United States. Ind., ¶ 19, 49aa. Pursley was the sole owner of International

Recruitment GP, LLC (“IRGP”), which was the general partner of the reconstituted oil rig

staffing business, Recruitment Partners L.P.

       Pursley and Mooney’s business relationship eventually soured, and, on January 4, 2013,

Pursley’s company, IRGP, filed suit against Mooney alleging breach of contract (“the IRGP




                                                 3
suit”).3 The parties underwent mediation in April 2013, and, according to Pursley’s Fifth

Amended Original Petition in Pursley v. Mooney, on May 3, 2013, Pursley and Mooney executed

a settlement agreement. First Declaration of N. Davis, ¶ 2.

       Six months after Pursley moved to quash the grand jury’s subpoenas in the investigation

that gave rise to this prosecution, Pursley filed the presently pending civil suit against Mooney.4

Pursley has filed six different versions of his petition against Mooney, but each petition alleges

that Mooney fraudulently induced Pursley to enter into the May 3, 2013 settlement agreement.

       On March 30, 2018, Mooney’s civil attorneys deposed Pursley in the pending civil case.

Davis First Decl., ¶ 3 & Ex. 1. During Pursley’s deposition, Mooney’s attorneys marked as an

exhibit a copy of a mediation statement, dated April 13, 2013, that Pursley’s attorney in the IRGP

suit, Johnny Carter, submitted to mediator Gary McGowan. Davis First Decl., ¶ 4.

       Pursley’s mediation statement made some key factual admissions regarding his knowledge

of Mooney’s ownership and control over Southeastern Shipping. Pursley has moved to preclude

Mooney from using the mediation statement against him in the civil case, and Mooney has opposed

that motion. The Harris County District Court has not yet ruled on the admissibility of the

mediation statement against Pursley in the civil case. Because of the disputed nature of mediation

statement, out of an abundance of caution, the Government is submitting the supporting second

declaration and the mediation statement under seal. See Second Declaration of N. Davis (filed

under seal).



3
  International Recruitment GP, LLC v. Mooney, Cause No. 2013-00463 (281st Judicial District,
Court of Harris County, Texas).
4
  Pursley v. Mooney, Cause No. 2017-28294 (281st Judicial District, Court of Harris County,
Texas).
                                            4
II.      DISCUSSION

         A. The pending civil litigation has only limited relevance to this case.

         The United States concedes that the defense should be permitted to ask Mooney on cross-

examination about the existence of the pending civil lawsuit to determine whether Mooney harbors

any bias against Pursley. Fed. R. Evid. 607 (“Any party, including the party that called the witness,

may attack the witness’s credibility.”). The Court can also allow the defense to question Mooney

about “past specific instances of misconduct pertaining to fraud” so long as counsel has a good

faith basis to do so, United States v. Tomblin, 46 F.3d 1369, 1389 (5th Cir. 1995), and the Court

finds that “when admitting such testimony, the danger of unfair prejudice [does] not substantially

outweigh the testimony’s probative value.” United States v. Oti, 872 F.3d 678, 693-94 (5th Cir.

2017).

         However, Federal Rule of Evidence 608(b) expressly prohibits Pursley from presenting

extrinsic evidence of the purported misconduct that Pursley alleges Mooney committed in the

related civil case. See United States v. Imo, 739 F.3d 226, 239 (5th Cir. 2014); United States v.

Morgan, 505 F.3d 332, 340 (5th Cir. 2007) (“Rule 608(b) does not allow extrinsic evidence of

specific instances of misconduct outside of cross-examination”). The Government can reasonably

anticipate a “he-said, he-said” circumstance arising at trial in this case: one in which Pursley’s

attorney asks Mooney on cross-examination about a specific allegation of misconduct from the

civil proceeding, and Mooney denies having done anything improper. Under Rule 608(b), Pursley

is not permitted to then attempt to prove up that specific instance of purported misconduct by

Mooney with extrinsic evidence.




                                                 5
   B. The Court should not permit Pursley to present a defense that he and his attorneys
      know is false.

          The United States recognizes that mediation statements are generally inadmissible as

direct evidence against a defendant under Federal Rule of Evidence 408. See United States v.

Hays, 872 F.2d 582, 588-89 (5th Cir. 1989) (holding that Rule 408 applies in a criminal

proceeding). Thus, the Government does not intend to offer the April 2013 IRGP mediation

statement as direct evidence against Pursley in its case-in-chief.

          However, the Texas Rules of Professional Conduct also prohibit Pursley (himself an

attorney) or his defense counsel from taking a position that they know not to be true. “The ‘duty

of candor’ under which lawyers operate is a bit broader. It is a ‘duty to disclose material facts;

especially, a lawyer’s duty not to allow a tribunal to be misled by false statements, either of law

or of fact, that a lawyer knows to be false.’ Most authors would also include that it is a lawyer’s

duty not only to be honest but also not to mislead or allow a court to be misled by half-truths or

statements which, while technically honest, are calculated to mislead.” Texas v. United States, No.

B-14-254, 2016 U.S. Dist. LEXIS 79546, at *33-34 (S.D. Tex. May 19, 2016) (citing Black’s Law

Dictionary, (10th ed. 2014) and Model Rules of Prof’l Conduct r. 3.3 cmts. 2 & 3 (Am. Bar Ass’n

2013)).

          This Court should not countenance the defense making arguments and representations of

fact in this criminal trial that directly contradict the facts that Pursley’s attorney asserted in the

mediation statement. To the extent Pursley or his attorneys want to argue or insinuate that Pursley

had no direct dealings with IOMFTL, or that Pursley did not know that Southeastern Shipping was

Mooney’s labor-staffing business, the Court should first require the defense proffer a good-faith




                                                  6
basis for the apparent contradiction to Pursley’s admissions in the mediation statement submitted

long before Pursley became aware of a criminal investigation.

   C. Pursley Should be Precluded from Making Affirmative Use of Any of His
      Statements in the Civil Case

       Pursley also should be precluded from introducing any of his own out-of-court statements,

including those made in the course of the civil litigation, at trial, as those self-serving statements

would be blatant hearsay. See Fed. R. Evid. 801. The Fifth Circuit recently reiterated the governing

principle on this issue in United States v. Sanjar, 876 F.3d 725, 739 (5th Cir. 2017): “When offered

by the government, a defendant’s out-of-court statements are those of a party opponent and thus

not hearsay. FED. R. EVID. 801(d)(2). When offered by the defense, however, such statements

are hearsay (the defendant may, of course, reiterate the out-of-court statements on the stand if he

chooses to testify).” Such statement are clearly inadmissible, unless Pursley takes the stand and is

subject to cross-examination.

                                                      Respectfully Submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas


                                               By:    /s/ Nanette L. Davis
                                                      Nanette L. Davis, Senior Litigation Counsel
                                                      Nanette.L.Davis@usdoj.gov
                                                      Grace E. Albinson, Trial Attorney
                                                      Grace.E.Albinson@usdoj.gov
                                                      Sean P. Beaty, Trial Attorney
                                                      Sean.P.Beaty@usdoj.gov
                                                      U.S. Department of Justice, Tax Division
                                                      601 D Street, N.W., Room 7634
                                                      Washington, DC 20004

                                                  7
                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA                        §
                                                 §
                     v.                          §             CRIMINAL NO. 4:18-CR-575
                                                 §                   (HUGHES)
 JACK STEPHEN PURSLEY,                           §
   AKA STEVE PURSLEY,                            §
            Defendant.                           §


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 2, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                          By:        /s/ Nanette L. Davis
                                                     Nanette L. Davis, Senior Litigation Counsel
                                                     Nanette.L.Davis@usdoj.gov
                                                     Grace E. Albinson, Trial Attorney
                                                     Grace.E.Albinson@usdoj.gov
                                                     Sean P. Beaty, Trial Attorney
                                                     Sean.P.Beaty@usdoj.gov
                                                     U.S. Department of Justice, Tax Division
                                                     601 D Street, N.W., Room 7634
                                                     Washington, DC 20004
                                                     (202) 514-8030/616-3311/616-2717




                                             8
